IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-11444
                           Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

NORMAN B. CAPPS,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:01-CR-204-1-L
                       - - - - - - - - - -
                        February 21, 2003

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Norman B. Capps appeals his guilty-plea conviction for money

laundering.    Specifically, Capps argues that the factual resume

supporting his guilty plea was insufficient since his mere

receipt of drug proceeds failed to satisfy the “financial

transaction” element of the offense.

     Capps has filed an Unopposed Motion For Leave To File A

Reply Brief Out-of-Time.    In the interest of affording Capps



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11444
                                -2-

every advantage on appeal, and since his motion is unopposed, the

motion is GRANTED.

     Because Capps’ challenge to the factual basis for his guilty

plea is raised for the first time on appeal, we review for plain

error.   See United States v. Marek, 238 F.3d 310, 315 (5th Cir.)

(en banc) (citation omitted), cert. denied, 534 U.S. 813 (2001).

Under FED. R. CRIM. P. 52(b), this court may correct forfeited

errors only when the appellant shows the following factors: (1)

there is an error, (2) that is clear or obvious, and (3) that

affects his substantial rights.   United States v. Calverley, 37

F.3d 160, 162-64 (5th Cir. 1994) (en banc) (citing United States

v. Olano, 507 U.S. 725, 731-37 (1993)).   We have reviewed the

record and the briefs submitted by the parties and hold that

Capp’s argument fails to survive this standard of review.

     AFFIRMED.